        


THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS -- U.S. SECTION 16 OFFICER


1.
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in Executive’s Award Notice (which forms part of this Agreement) as of
the Grant Date specified in Executive’s Award Notice, related to shares of
Common Stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.



2.
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below. Upon issuance and
transfer of Shares to Executive following the Restriction Period (as defined
herein), Executive shall have all rights incident to ownership of such Shares,
including but not limited to voting rights and the right to receive dividends.



3.
Subject to other provisions of this Agreement and the terms of the Plan, on the
third anniversary of the Grant Date, all restrictions on the Units shall lapse
and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable laws and
Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The three-year period in which the Units may
be forfeited by the Executive is defined as the “Restriction Period.”

Notwithstanding the foregoing provisions in this paragraph 3, Executive will
forfeit all rights to the Units unless Executive accepts these Terms and
Conditions either through on-line electronic acceptance (if permitted by the
Company) or by signing and returning to the Company a copy of these Terms and
Conditions on or before the 90th day following the Grant Date. Signed copies of
these Terms and Conditions should be sent to the attention of: Western Union
Stock Plan Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado
80112. In addition, notwithstanding any other provision of the Plan or this
Agreement, in order for the restrictions on the Units to lapse, Executive must
execute and return to the Company or accept electronically an updated
restrictive covenant agreement (and exhibits) if requested by the Company which
may contain certain noncompete, nonsolicitation and/or nondisclosure provisions.
Failure to execute or electronically accept such an agreement on or before the
90th day following the Grant Date will cause the Units to be forfeited and
cancelled by the Company without any payment to Executive.
Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Subject to
paragraph 18 of this Agreement, any Units that vest in accordance with
paragraphs 3, 7 or 9 will be settled as soon as administratively practicable
after vesting (i.e., upon lapse of the restrictions on the Units), but in no
event later than 60 days after vesting. If at any time the Company determines,
in its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any foreign, state or federal law, or the
consent or approval of any governmental authority is necessary or desirable as a
condition to the issuance and transfer of Shares to the Executive (or
Executive’s estate), such issuance and transfer will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained.


1



--------------------------------------------------------------------------------

        


4.
Executive may elect to satisfy Executive’s obligation to advance the amount of
any required income or other withholding taxes (the “Required Tax Payments”)
incurred in connection with the issuance and transfer of the Shares by any of
the following means: (1) a cash payment to the Company, (2) delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(3) authorizing the Company to withhold whole Shares which would otherwise be
delivered to Executive having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
Executive, equal to the amount necessary to satisfy any such obligation, (4) a
cash payment to the Company by a broker-dealer acceptable to the Company to whom
Executive has submitted an irrevocable notice of sale, or (5) any combination of
(1) and (2).

Executive acknowledges that the ultimate liability for all Required Tax Payments
legally due by Executive is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or Executive’s employer.
Executive further acknowledges that the Company and/or Executive’s employer (i)
make no representations or undertakings regarding the treatment of any Required
Tax Payments in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
and the subsequent sale of any Shares acquired at vesting; and (ii) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate Executive’s tax liability.
To avoid negative accounting treatment, the Company may withhold or account for
Required Tax Payments by considering applicable minimum statutory withholding
rates. If the obligation for Required Tax Payments is satisfied by withholding
in Shares, for tax purposes, Executive is deemed to have been issued the full
number of Shares due to Executive at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Required Tax Payments
due as a result of any aspect of Executive’s participation in the Plan. Finally,
Executive shall pay to the Company or Executive’s employer any amount of
Required Tax Payments that the Company or Executive’s employer may be required
to withhold as a result of Executive’s receipt of the Units, the vesting of the
Units, or the conversion of the vested Units to Shares that cannot be satisfied
by the means previously described. The Company may refuse to issue Shares to
Executive if Executive fails to comply with his obligations in connection with
the Required Tax Payments as described herein.
5.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.



6.
Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the Restriction Period (except solely by reason of a
period of Related Employment or as set forth in paragraphs 7 and 9).



7.
Except to the extent paragraph 9 applies, if Executive’s employment with the
Company or a Subsidiary or Affiliate is terminated involuntarily and without
Cause and on the date of such termination Executive is an eligible participant
in the Severance/Change in Control Policy (“Executive Committee Level”) (the
“Executive Severance Policy”), subject to the terms of the



2



--------------------------------------------------------------------------------

        


Executive Severance Policy (including but not limited to the requirement that
Executive timely execute an agreement and release in a form acceptable to the
Company which will include restrictive covenants and a comprehensive release of
all claims), any then-restricted Units shall vest and be settled on a prorated
basis effective on Executive’s termination date. Such prorated vesting shall be
calculated by multiplying the number of Units by a fraction, the numerator of
which is the number of days that have elapsed between the Grant Date and
Executive’s termination date and the denominator of which is the number of days
between the Grant Date and the third anniversary of the Grant Date. The
restricted portion of this award that does not become vested under such
calculation shall be forfeited on Executive’s termination date and shall be
cancelled by the Company.


If Executive dies or incurs a Disability during a period of continuous
employment with the Company or a Subsidiary or Affiliate during the Restriction
Period, Executive shall immediately vest, as of the date of such termination of
employment, in any then-unvested Units. If Executive’s employment with the
Company or a Subsidiary or Affiliate is terminated by reason of Retirement, any
then-restricted Units shall vest and be settled on a prorated basis effective on
Executive’s termination date. Such prorated vesting shall be calculated by
multiplying the number of then-restricted Units by a fraction, the numerator of
which is the number of days that have elapsed between the Grant Date and
Executive’s termination date and the denominator of which is the number of days
between the Grant Date and the third anniversary of the Grant Date. The
restricted portion of this award that does not become vested under such
calculation shall be forfeited on Executive’s termination date and shall be
cancelled by the Company.


8.
During the Restriction Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this award.



9.
If Executive is eligible to participate in the Executive Severance Policy at the
time of a Change in Control and Executive’s employment with the Company, a
Subsidiary or an Affiliate terminates for an eligible reason under the Executive
Severance Policy during the 24-month period commencing on the effective date of
the Change in Control, then, subject to the terms of the Executive Severance
Policy, any remaining restrictions applicable to the Units shall immediately
lapse effective on the date of Executive’s termination.



10.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
Executive under this Agreement without Executive’s written consent.



11.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.





3



--------------------------------------------------------------------------------

        


12.
This grant of Units is discretionary, non-binding for future years and there is
no promise or guarantee that such grants will be offered to Executive in future
years.



13.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Executive’s participation in the
Plan, or Executive’s acquisition or sale of the Shares underlying the Units.
Executive is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.



14.
The validity, construction, interpretation, administration and effect of these
Terms and Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware, as provided in the Plan. For purposes of
litigating any dispute that arises directly or indirectly under the grant of the
Units or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Colorado, and agree that such litigation shall be
conducted in the courts of Douglas County, or the federal courts for the United
States for the District of Colorado, where this grant is made and/or to be
performed.



15.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.



16.
Notwithstanding any other provision of the Plan or this Agreement, except as
otherwise provided in the case of Executive’s termination of employment due to
death, Disability or for an eligible reason under the Executive Severance Policy
during the 24-month period commencing on the effective date of a Change in
Control, in order for the restrictions on the Units to lapse the Company must
achieve as a Performance Measure not less than $1,500,000,000 of combined
consolidated operating income for the period beginning January 1, 2016 and
ending December 31, 2018, as determined by the Committee from the Corporation’s
annual financial statements.



17.
Executive acknowledges that Executive has read the Company’s Clawback Policy. In
consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company the Shares
acquired upon the vesting of the Units (to the extent held by Executive), (c)
requiring Executive to repay to the Company any net proceeds resulting from the
Shares acquired upon the vesting of the Units or (d) any combination of the
remedies set forth in clauses (a), (b) or (c). The foregoing remedies are in
addition to and separate from any other relief available to the Company due to
Executive’s misconduct or fraud. Any determination by the Board



4



--------------------------------------------------------------------------------

        


with respect to the foregoing shall be final, conclusive and binding upon
Executive and all persons claiming through Executive.


18.
To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code. Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death.





I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:


 
Signature:_________________________




Printed Name: ______________________
Date: ____________________
 











5

